Citation Nr: 0030516	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of shrapnel 
wounds to the legs, chest, lip, and right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for residuals of shrapnel wounds to the legs, 
chest, lip, and right leg.  The RO also denied entitlement to 
service connection for a right knee injury.  

The veteran filed a notice of disagreement as to the 
September 1998 rating decision.  A statement of the case was 
issued in February 1999 as to both issues.  The veteran filed 
a substantive appeal as to the issue of entitlement to 
service connection for residuals of shrapnel wounds in July 
1999.  In that substantive appeal, he also raised the issues 
of entitlement to service connection for hearing loss, both 
wrists, and post-traumatic stress disorder.  The veteran did 
not refer to or express any intentions with regard to the 
issue of entitlement to service connection for a right knee 
injury.  As the veteran has not filed a substantive appeal as 
to the issue of entitlement to service connection for a right 
knee injury, the issue is not before the Board for appellate 
consideration.  See 38 C.F.R. §§ 20.202, 20.301, 20.302 
(1999).

In an April 2000 rating decision, the RO granted entitlement 
to service connection for post-traumatic stress disorder, 
evaluated as 50 percent disabling, effective from April 30, 
1999; denied entitlement to service connection for a right 
wrist injury; and determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for hearing loss and a left wrist 
fracture.  The veteran has not filed a notice of disagreement 
as to that decision.  Thus, those issues are not before the 
Board for appellate consideration.  

Finally, in a July 2000 rating decision, the RO granted 
entitlement to non-service-connected pension benefits 
effective March 3, 2000.  The veteran has not filed a notice 
of disagreement as to that decision; thus, that issue is also 
not before the Board for appellate consideration.





REMAND

The veteran contends that he received shrapnel injuries 
during service when a tank he was riding in was hit by 
artillery.  He reported that the incident occurred about one 
month after he arrived in Vietnam and several men were 
killed.  The veteran's service medical records are silent for 
any evidence of treatment for shrapnel wounds; however, only 
the entrance examination and the separation examination are 
of record.  The veteran's representative has argued that a 
remand is warranted to enable the RO to request a search by 
the United States Armed Services Center for Research for Unit 
Records.  

The veteran's service personnel records do reflect service in 
the Republic of Vietnam and the veteran did receive the 
Republic of Vietnam Cross of Gallantry.  

The Board is compelled to conclude that additional 
development of the record is warranted to enable the Board to 
render a final determination as to the issue of entitlement 
to service connection for residuals of shrapnel wounds to the 
legs, chest, lips, and right leg.  Accordingly, the case is 
REMANDED to the RO for the following development:

The issue of entitlement to service 
connection for residuals of shrapnel 
wounds to the legs, chest, lips, and 
right leg is remanded to the RO for 
readjudication in accordance with the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


